Case: 18-50935      Document: 00515002871         Page: 1    Date Filed: 06/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-50935                                FILED
                                  Summary Calendar                          June 19, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EUSEBIO LUNA REYES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:18-CR-340-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Eusebio Luna Reyes
contends that a prior aggravated felony conviction is an element of the offense
under 8 U.S.C. § 1326(b)(2) that must be admitted by the defendant or found
by a jury beyond a reasonable doubt. As he concedes, the issue is foreclosed by
United States v. Almendarez-Torres, 523 U.S. 224 (1998). The Government’s
motion for summary affirmance is GRANTED, and the judgment of the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50935    Document: 00515002871    Page: 2   Date Filed: 06/19/2019


                                No. 18-50935

court is AFFIRMED. The Government’s alternative motion for an extension of
time to file an appellee’s brief is DENIED as moot.




                                      2